DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11,14-18 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No 11202124 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0013016 A1 to Kanter in view of US 2014/0280058 A1 to St. Clair.
As to claims 1 and 8, Kanter disclose A method and A system comprising: one or more hardware processors; and a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the computing device to perform operations (see fig.1-2) comprising: receiving a media item from a first user account; allocating the media item to a first media collection and a second media collection associated with the first user account (see fig.3; page.6, ¶0041-¶0042); receiving a request to access the first media collection and the second media collection from a second user account (see fig.3; page.6, ¶0045); generating a presentation of a story that comprises the first media collection and the second media collection in response to the request (see fig.3; page.6, ¶0045); determining that the presentation of the story that comprises first media collection and the second media collection comprises a duplicate display of the media item (see fig.3 and 4; page.6, ¶0045-¶0046),
Kanter does not explicitly discloses filtering the duplicate display of the media item from the presentation of the story. 
St. Clair discloses filtering the duplicate display of the media item from the presentation of the story (page.4, ¶0028, ¶0032).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanter with the teaching as taught by St. Clair in order to provide suitable content object for presentation based at least in part on social-graph information between a first user and one or more second users or a current geo-location of the first user.
As to claims 2 and 9, Kanter further discloses wherein the media content item comprises one or more of the list comprising: video data; a media overlay; audio data; and image data (page.1, ¶0004). 
As to claims 3 and 10, Kanter further discloses wherein the allocating the media item to the first media collection and the second media collection comprises: assigning a set of access criteria to the media item, the set of access criteria comprising a set of conditions; and adding the media item to the first media collection and the second media collection based on the set of access criteria (see fig.3 and 4C; page.6, ¶0045). 
As to claims 4 and 11, Kanter further discloses wherein the first media collection corresponds with a first access criteria and the second media collection corresponds with a second access criteria (see fig.3 and 4; page.6, ¶0045-¶0046).  
As to claim 5 and 12, St. Clair further discloses wherein the first access criteria and the second access criteria comprise one or more of: a geo-location criteria; a temporal criteria; and user profile information (page.1, ¶0005-¶0009).  
As to claims 7 and 14, Kanter further discloses wherein the first media collection corresponds with a first identifier, the second media collection corresponds with a second identifier, and the allocating the media item to the first media collection and the second media collection further comprises: receiving an input that selects the first identifier and the second identifier; and allocating the media item to the first media collection and the second media collection based on the input (see fig.3 and 4; page.6, ¶0045-¶0046).  
As to claim 15, claim 15 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 16, claim 16 is directed toward embody the method of claim 2 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 2 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 17, claim 17 is directed toward embody the method of claim 3 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 3 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 18, claim 18 is directed toward embody the method of claim 4 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 4 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 19, claim 19 is directed toward embody the method of claim 5 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 5 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 20, claim 20 is directed toward embody the method of claim 7 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter and St. Clair discussed with respect to claim 7 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0013016 A1 to Kanter in view of US 2014/0280058 A1 to St. Clair, and further in view of US 2018/0032212 A1 to Choi et al.
As to claims 6 and 13, Kanter and St. Clair do not disclose wherein the media item comprises an ephemeral media item.  
Choi discloses wherein the media item comprises an ephemeral media item (page.6, ¶0083).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanter and St. Clair with the teaching as taught by Choi in order to provide media content and/or message that is accessible for a time limited duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424